Title: From Thomas Jefferson to John Jay, 25 January 1786
From: Jefferson, Thomas
To: Jay, John



Dear Sir
Paris Jan. 25. 1786

I received on the 18th. instant your private favor of Dec. 9. and thank you for the confidence you are so good as to repose in me, of which that communication is a proof. As such it is a gratification to me, because it meets the esteem I have ever borne you. But nothing was needed to keep my mind right on that subject, and I believe I may say the public mind here. The sentiments entertained of you in this place are too respectful to be easily shaken. The person of whom you speak in your letter arrived here on the 19th. and departed for Warsaw on the 22d. It is really to be lamented that after a public servant has passed a life in important and faithful services, after having given the most plenary satisfaction in every station, it should yet be in the power of every individual to disturb his quiet, by arraigning him in a gazette and by obliging him to act as if he needed a defence, an obligation imposed on him by unthinking minds which never give themselves the trouble of seeking a reflection unless it be presented to them. However it is a part of the price we pay for our liberty, which cannot be guarded but by the freedom of the press, nor that be limited without danger of losing it. To the loss of time, of labour, of money, then, must be added that of quiet, to which those must offer themselves who are capable of serving the public, and all this is better than European bondage. Your quiet may have suffered for a moment on this occasion, but you have the strongest of all supports that of the public esteem. It is unnecessary to add assurances of that with which I have the honor to be dear Sir your most obedient and most humble servt.,

Th: Jefferson

